Appeal from an order of the Family Court of Sullivan County (Ludmerer, J.), entered March 4, 1991, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Regina WW. an abandoned child, and terminated respondent’s parental rights.
Petitioner met its burden of establishing by clear and convincing evidence that respondent abandoned his child within the meaning of Social Services Law § 384-b (5) (a) (see, Matter of Leabert V, 174 AD2d 883, 884; Matter of I. R., 153 AD2d 559, 560). Specifically, testimony by the child’s caseworker and the foster mother established that, although respondent was notified of the child’s whereabouts by letters dated October 10, 1989 and November 9, 1989, he made no effort to contact either petitioner or the child’s foster mother within six months preceding the filing of the petition herein (see, Matter of Crawford, 153 AD2d 108, 111). At the hearing, respondent failed to give a good reason for not communicating during the relevant time period (see, Matter of Charmaine T., 173 AD2d 625, 626-627; Matter of I. R., supra, at 560). In addition, the fact that respondent was incarcerated does not preclude a finding of abandonment as respondent did not show that he was prohibited from contacting either petitioner or the child during the relevant time period (see, Matter of Ravon Paul H., 161 AD2d 257; Matter of Stella B, 130 Misc 2d 148).
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the order is affirmed, without costs.